Hammond, J.
The judge to whom the original bill of exceptions was presented disallowed the same upon the ground that no notice of the filing of the same was given to the plaintiffs within twenty days after the verdict, and that the plaintiffs had not waived due notice. We are of opinion that the evidence before him, as reported in the record before us, justified the finding, and that the exceptions were for that reason properly disallowed. Pub. Sts. c. 153, § 8. St. 1895, c. 153, § 1. Baron v. Fitzpatrick, 167 Mass. 417. De Bang v. Scripture, 168 Mass. 91.

Exceptions overruled.